IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                         Assigned On Briefs November 1, 2011

                  TOSHA TAYLOR v. STATE OF TENNESSEE

                    Appeal from the Criminal Court for Shelby County
                           No. 06-09190    Chris Craft, Judge



                  No. W2011-00372-CCA-R3-PC - Filed October 15, 2012


The pro se petitioner, Tosha Taylor, appeals the denial of her motion to reopen her
post-conviction petition. Because she failed to comply with the statutory requirements for
seeking review of a dismissal of a motion to reopen a post-conviction petition, we dismiss
the appeal.

               Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed.

J ERRY L. S MITH, J., delivered the opinion of the court, in which JOSEPH M. T IPTON, P.J., and
A LAN E. G LENN, J., joined.

Tosha Taylor, Pro Se, Memphis, Tennessee.

Robert E. Cooper, Jr., Attorney General and Reporter; David H. Findley, Assistant Attorney
General; Amy P. Weirich, District Attorney General; and Alanda Dwyer, Assistant District
Attorney General, for the appellee, State of Tennessee.

                                         OPINION

                                    Factual Background

       Petitioner was charged with first degree murder, attempted especially aggravated
robbery, and possession of controlled substances with intent to sell and deliver. On
December 18, 2008, Petitioner pled guilty to second degree murder and attempted especially
aggravated robbery. She received an effective sentence of fifteen years. On October 16,
2009, she filed a pro se petition for post-conviction relief. Subsequently, Petitioner
voluntarily withdrew her petition. According to the post-conviction court’s order, this action
was taken:
       [W]ith the advice of counsel after having been voir dired by [the post-
       conviction court] about her rights, and after being informed that she could
       never file another petition once this one was withdrawn as any additional
       grounds would have been waived as not having been included in the petition
       and based on the merits.

        On January 21, 2011, Petitioner filed a motion to reopen her post-conviction petition.
She based her motion on U.S. v. Irons, 646 F. Supp. 2d 927 (E.D. Tenn. 2009), and argued
that Irons created a newly-recognized constitutional right.1

        On February, 1, 2011, the post-conviction court filed an order denying Petitioner’s
motion. The post-conviction court based the denial on several factors: Petitioner’s failure
to allege the constitutional right established by Irons; Petitioner’s failure to show that such
constitutional right requires retroactive application; the fact that Petitioner waited more than
a year after Irons was decided to bring the motion; the fact that she waived this issue when
she voluntarily withdrew her initial petition for post-conviction relief; and the fact that she
waived any suppression or marital privilege issues, as addressed in Irons, when she pled
guilty. Petitioner filed a timely notice of appeal on February 16, 2011.

                                                ANALYSIS

       The State argues that this Court is without jurisdiction to entertain the appeal because
Petitioner failed to comply with the statutory requirements for seeking review of a denial to
reopen a post-conviction petition. The State further argues that her assertion of a new
constitutional rule must fail and that none of Petitioner’s other claims are cognizable in a
motion to reopen. We agree.

       A petitioner has no appeal as of right from a lower court’s denial of her motion to
reopen a post-conviction petition. See Tenn. R. App. P. 3(b); Timothy Roberson v. State, No.
W2007-00230-CCA-R3-PC, 2007 WL 3286681, at *9 (Tenn. Crim. App., at Jackson, Nov.7,
2007), perm. app. denied (Tenn. Apr. 14, 2008); Miko T. Burl v. State, No. W2005-01640-
CCA-R3-PC, 2006 WL 3371395, at *1 (Tenn. Crim. App., at Jackson, Nov. 17, 2006).
Tennessee Code Annotated section 40-30-117(c) governs motions to reopen post-conviction
petitions. The statute, at the time of Petitioner’s motion, provided that “[i]f the motion is
denied, Petitioner shall have ten (10) days to file an application in the court of criminal
appeals seeking permission to appeal. The application shall be accompanied by copies of all
the documents filed by both parties in the trial court and the order denying the motion.”

       1
           Irons deals, inter alia with the parameters of marital communications privilege.

                                                     -2-
T.C.A. § 40-30-117(c);2 see also Tenn. Sup. Ct. R. 28, § 10(B); Graham v. State, 90 S.W.3d
687, 689 (Tenn. 2002) (stating “Accordingly, Tenn. Code Ann. § 40-30-217(c) outlines four
requirements for an appeal from a motion to reopen to be considered: (1) the timeliness of
filing, (2) the place of filing, (3) the application to be filed, and (4) the attachments to the
application.”).

       Petitioner filed a notice of appeal in the trial court rather than an application for
permission to appeal to this Court. A notice of appeal may be construed as an application
for permission to appeal if it “contain[s] sufficient substance that it may be effectively treated
as an application for permission to appeal.” See Graham, 90 S.W.3d at 691. Petitioner’s
notice of appeal does not contain sufficient substance, such as the issues Petitioner was
seeking to raise or the reasons why the appellate court should grant review so as to be
effectively treated as an application for permission to appeal.

       Moreover, even if Petitioner had complied with the procedural requirements, we
would affirm the dismissal of the motion, as none of the issues raised satisfy the requirements
under Tennessee Code Annotated section 40-30-117(a) for reopening a petition for
post-conviction relief. As the post-conviction court noted in its order of dismissal, Petitioner
has not shown that Irons established a newly-recognized constitutional right that must be
retroactively applied. Even if Irons had established such a right, Petitioner has failed to file
her motion within one year of the date of July 28, 2009, when Irons was decided.

                                            CONCLUSION

       Because Petitioner failed to comply with the statutory requirements for seeking
discretionary review of the denial of her motion to reopen the post-conviction petition, we
lack jurisdiction in this case. Accordingly, the appeal is dismissed.




                                                 ___________________________________
                                                 JERRY L. SMITH, JUDGE




        2
          Tennessee Code Annotated section 40-30-117(c) has subsequently been amended to state that a
petitioner has thirty (30) days to file an application in the court of criminal appeals. This amendment went
into effect on May 27, 2011. T.C.A. § 40-30-117(c)(Supp. 2011).

                                                    -3-